



COURT OF APPEAL FOR ONTARIO

CITATION: Grey v. TD Insurance Meloche
    Monnex, 2019 ONCA 795
DATE: 20191003

DOCKET: M50869

Nordheimer J.A. (Motion Judge)

BETWEEN

Delores Grey

Moving Party (Appellant)

and

TD Insurance Meloche Monnex

Responding Party (Respondent)

Delores Grey in person

Jennifer Beresford for the respondent

Mark Wiffin as
amicus

Heard: October 3, 2019

REASONS FOR DECISION

[1]

Ms. Grey brings this motion to extend the time
    for her to appeal the order of Speyer J. dated June 8, 2018. At the conclusion
    of the hearing, I dismissed the motion with reasons to follow.  I now provide
    those reasons.

[2]

In 2016, Ms. Grey commenced an action in the
    Small Claims Court in Brampton against the respondent. That action was
    dismissed on June 21, 2016 in response to a motion brought by the respondent.
    Ms. Grey did not appeal that dismissal within the required time period. In September
    2016, she brought a motion to extend the time to appeal. An extension of time
    was granted to January 27, 2017. However, Ms. Grey did not file an appeal by
    that deadline.

[3]

In February, 2017, Ms. Grey brought a motion in
    Newmarket in which she sought an order that the respondent pay her $15,000 and
    that the Brampton proceedings be moved to Newmarket. That motion was dismissed by
    a judge of the Superior Court in Newmarket when Ms. Grey appeared late for the
    hearing.

[4]

Ms. Grey sought to set aside the dismissal of
    her motion. I will not set out all of the procedural problems that occurred
    with respect to that effort other than to note that eventually the matter was
    heard by Charney J. on January 18, 2018. By an endorsement dated February 27,
    2018 Charney J. dismissed the motion. He concluded that, since the dismissal of
    the Small Claims Court action had not been appealed, there was no existing proceeding
    in which Ms. Grey could obtain the relief she was seeking through her motion.
    In dismissing her motion, though, Charney J. said that Ms. Grey was at liberty
    to bring a motion for a further extension of time to appeal the dismissal of
    the Small Claims Court action but that any such motion would have to be brought
    in Brampton.

[5]

Ms. Grey says that she does not feel safe
    attending in Brampton because of encounters she has had with the police in that
    region. She therefore objected to the term that Charney J. imposed that any
    further motion to extend the time to appeal had to be brought in Brampton.
    Consequently, Ms. Grey brought a further motion in Newmarket in which she again
    sought to have the Brampton proceedings transferred to Newmarket. That motion
    was heard by Speyer J. and led to the order that is the subject of the motion
    before me. The motion was heard by Speyer J. in her capacity as a single judge
    of the Divisional Court. It is not clear on the record before me why the motion
    was heard by a single judge of the Divisional Court as opposed to a judge of
    the Superior Court. Presumably the motion was put before a single judge because
    the relief being sought by Ms. Grey was procedural in nature. That, however,
    does not explain why the motion was in the Divisional Court.

[6]

Ms. Grey contends that the motion heard by
    Speyer J. was, in fact, an appeal from the order of Charney J. That, however,
    is clearly not correct for two reasons. First, any appeal from the order of
    Charney J. would have had to have been heard by a panel of the Divisional Court,
    not a single judge of that court such as Speyer J. Second, in her endorsement,
    Speyer J. expressly states that she is not hearing an appeal from the order of
    Charney J. Indeed, that is one of the reasons why she dismissed Ms. Greys
    motion. Speyer J. concluded that Ms. Greys motion was simply an effort to
    re-litigate the issues that Charney J. had determined.

[7]

Given that result, any appeal of the order of
    Speyer J. would have to be to a panel of the Divisional Court pursuant to s.
    21(5) of the
Courts of Justice Act
, R.S.O. 1990, c. C.43. It does not
    lie to this court. That result means that I do not have jurisdiction to grant
    an extension of time for Ms. Grey to appeal since this court does not have
    jurisdiction to hear any such appeal.

[8]

It is for this reason that I dismissed Ms.
    Greys motion. In the circumstances, I would not make any order as to costs. In
    fairness, the respondent did not seek costs.


I.V.B. Nordheimer J.A.


